         Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 1 of 34




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                    §
                                          §
ROYCE J. HASSELL                          §       Case No. 19-30694
                                          §
                 Debtor.                  §            (Chapter 11)


    COMBINED DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION
                       OF ROYCE J. HASSELL


                         JONES MURRAY BEATTY, LLP
                                  Erin E. Jones
                            State Bar No. 24032478
                               erin@jmbllp.com
                           4119 Montrose Suite 230
                             Houston, Texas 77006
                           Telephone: 713-529-1999
                              Fax: 713-529-3393
            COUNSEL TO ROYCE J. HASSELL, DEBTOR IN POSSESSION

                                 Dated: June 4, 2019

   PLEASE READ THIS COMBINED DISCLOSURE STATEMENT AND PLAN OF
   REORGANIZATION       CAREFULLY.    THIS    DOCUMENT     CONTAINS
   INFORMATION THAT MAY BEAR UPON YOUR DECISION TO ACCEPT OR
   REJECT THE PLAN OF REORGANIZATION WHICH IS ENCLOSED WITHIN
   THIS COMBINED DOCUMENT.        THE PURPOSE OF THIS DISCLOSURE
   STATEMENT IS TO PROVIDE ADEQUATE INFORMATION AS REQUIRED BY
   THE BANKRUPTCY CODE CONSIDERING THE PLAN. ALL CREDITORS AND
   INTEREST HOLDERS ARE URGED TO READ THE ENTIRE DISCLOSURE
   STATEMENT AND PLAN CAREFULLY. ROYCE HASSELL BELIEVES THAT
   ACCEPTANCE OF THE PLAN OF REORGANIZATION IS IN THE BEST
   INTEREST OF THE DEBTOR AND ITS CREDITORS AND PROVIDES THE
   HIGHEST AND MOST EXPEDITIOUS RECOVERIES TO HOLDERS OF
   ALLOWED CLAIMS AGAINST THE DEBTOR. ROYCE HASSELL BELIEVES
   THAT THE PLAN IS IN THE BEST INTERESTS OF THE DEBTOR’S CREDITORS
   AND INTEREST HOLDERS AND RECOMMEND THAT ALL HOLDERS OF
   CLAIMS VOTE TO ACCEPT THE PLAN.
   ROYCE HASSELL’S COMBINED DISCLOSURE STATEMENT AND PLAN OF
   REORGANIZATION HAS BEEN SET FOR A FINAL HEARING ON APPROVAL OF
   THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN OF
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 2 of 34




   REORGANIZATION ON ________________, 2019 AT ______ __.M., COURTROOM
   404, 515 RUSK, HOUSTON, TEXAS 77002.
   CREDITORS AND INTEREST HOLDERS ENTITLED TO VOTE ON THE PLAN
   ARE URGED TO VOTE IN FAVOR OF THE PLAN AND TO RETURN THE
   COMPLETED BALLOT INCLUDED WITH THE DISCLOSURE STATEMENT AND
   ACCORDING TO THE DIRECTIONS SET FORTH IN THE ORDER
   CONDITIONALLY APPROVING THE DISCLOSURE STATEMENT. VOTES WILL
   BE TABULATED WITH RESPECT TO THE PLAN AND CLAIMS WILL BE
   CLASSIFIED AND DISTRIBUTIONS MADE IN ACCORDANCE WITH THE PLAN,
   TO THE EXTENT THE DEBTOR DOES NOT RECEIVE SUFFICIENT VOTES FOR
   CONFIRMATION OF HIS PLAN, THE PLAN MAY BE WITHDRAWN.

       Royce J. Hassell (“Royce Hassell” or “Debtor”) – the debtor-in-possession in this chapter

11 case – respectfully submits this Combined Joint Disclosure Statement and Plan of

Reorganization (the “Plan“ or the “Disclosure Statement”, as the context requires) pursuant to §§

1125 and 1129 of Title 11 of the United States Code, as amended (the “Bankruptcy Code”).



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               2
        Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 3 of 34




                                 ARTICLE I
            DESCRIPTION OF THE PLAN AND DISCLOSURE STATEMENT

A.     Summary of Plan

        The plan of reorganization is the contractual document which, when approved by the
Bankruptcy Court, governs the treatment of the Debtor’s pre-petition claims (claims that arose
prior to the date of filing of bankruptcy of the Debtor (the “Petition Date”)) and, in some instances,
post-petition claims (claims that arose after the Petition Date). Upon the Effective Date of the Plan,
the Reorganized Debtor will liquidate all non-exempt assets of Royce J. Hassell (the “Debtor”), to
the extent necessary, including but not limited to any real or personal property, assets, and causes
of action, the proceeds of which will be distributed under the Plan to pay the holders of
Administrative Claims against the Debtor, to pay the administrative expenses of the Reorganized
Debtor, and to pay holders of Allowed Secured, Priority, and Unsecured Claims against the Debtor.

        After entry of the Confirmation Order, all objections to claims and all causes of action,
avoidance actions, and subordination claims shall be prosecuted by the Debtor or Reorganized Debtor
unless otherwise provided herein. The Debtor or Reorganized Debtor, as provided herein, may object to
the allowance of claims for which liability, in whole or in part, is disputed for whatever reasons, even
if claims were not scheduled by the Debtors as disputed, contingent or unliquidated. All objections
to claims must be filed within one year following entry of a Confirmation Order, unless extended
by the Bankruptcy Court.

       As the debtor-in-possession, Royce Hassell has presented this Plan and is proceeding to
confirmation of the Plan either under Bankruptcy Code § 1129(a) or § 1129(b). Royce Hassell
believes that the treatment afforded creditors of the Debtor under this Plan is far superior to a
treatment the creditors would receive under a chapter 7 of the Bankruptcy Code. Royce Hassell
urges creditors to vote in favor of the Plan and support confirmation of the Plan.

        The purpose of this Combined Disclosure Statement and Plan of Reorganization (the
“Disclosure Statement” or “Plan”) is to provide creditors and interest holders of the Debtor with
adequate information to enable them to make an informed judgment concerning the method by
which the Debtor plans to reorganize and pay its creditors. The Disclosure Statement describes:
(i) the Debtor and significant events during the chapter 11 case (the “Bankruptcy Case”); (ii) how
the Plan proposes to treat claims or interests of the type you may hold; (iii) classification of claims
and/or interests as well as who can vote on or object to the Plan; (iv) the factors the Bankruptcy
Court (the “Court”) will consider when deciding whether to confirm the plan; (v) Why Royce
Hassell believes the Plan is feasible and how the treatment of your claim or interest under the Plan
compares to what you would receive on account of your claim or interest in a hypothetical chapter
7 bankruptcy case; and (vi) the effects of confirmation of the Plan.

        The Plan contains the exclusive and final statement of the rights of the Debtor, its creditors,
interest holders and other interested parties, and sets forth what (if anything) each of those groups
will receive and how they will receive it. It is strongly recommended that the Disclosure Statement


                                                   3
        Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 4 of 34




be read in its entirety. If the Bankruptcy Court confirms the Plan, it will become binding on the
Debtor, all creditors, interest holders and other interested parties.

       You are also urged to read the contents of the Disclosure Statement in order to determine
what rights you may have to vote on or object to the method by which the Debtor plans to
reorganize and before making any decision on any such course of action. Particular attention
should be directed to the provisions of the Plan affecting or impairing your rights, as they existed
before the institution of this case. Please note, however, that this document cannot tell you
everything about your rights. You are also encouraged to consult with your lawyers and/or
advisors as you review and consider the Plan to enable you to obtain more specific advice on
how the Plan will affect you.

        Creditors whose claims are impaired have the right to vote to accept or reject the Plan.
Generally speaking, a claim or interest is impaired if the legal, contractual or equitable rights of
the holder of the claim or interest is altered by the plan of reorganization. A class of creditors
accepts the plan of reorganization when creditors holding two-thirds in amount of such class and
more than one-half in number of the claims in such class who actually cast their ballots votes to
accept the Plan. The record date for purposes of voting on this Plan shall be the same date as the
Disclosure Statement Order (“Record Date”).

        In this case, the Plan contains four (4) classes of claims. The Plan impairs holders of Class
2, 3, and 4 Claims. Accordingly, votes will be solicited from Class 2, 3, and 4.

       The following materials are included with this Plan and Disclosure Statement:

               •   A copy of an order (the “Disclosure Statement Order”) that establishes: (a) the
                   date by which objections to confirmation of the Plan and Disclosure Statement
                   must be served and filed, (b) the date by which all votes with respect to the Plan
                   must be cast, (c) the date of the hearing in the Bankruptcy Court to consider
                   confirmation of the Plan and final approval of the adequacy of information
                   contained in the Disclosure Statement, and (d) other relevant information; and

               •   A Ballot for holders of Claims to vote with respect to the Plan.

        The adequacy of the disclosures in the Disclosure Statement was approved by the
Bankruptcy Court by the Disclosure Statement Order, entered on _____________, 2019 after
notice and hearing pursuant to § 1125 of the Bankruptcy Code. The Bankruptcy Court found that
the information contained herein is of the kind, and is sufficiently detailed, to enable a hypothetical,
reasonable investor typical of the class being solicited to make an informed judgment concerning
the Plan. HOWEVER, THE BANKRUPTCY COURT HAS NOT CONFIRMED THE
PLAN, NOR IS THIS DOCUMENT OR THE DISCLOSURE STATEMENT ORDER TO
BE CONSTRUED AS APPROVAL OR ENDORSEMENT OF THE PLAN AND
DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT.



                                                   4
        Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 5 of 34




        As stated in the Disclosure Statement Order, the Bankruptcy Court has scheduled a hearing
to consider Confirmation of the Plan ___________________, 2019 at [__]:00 [_]. m. (the
“Confirmation Hearing”). Holders of claims and interests, as well as other parties in interest, may
attend this hearing. Objections to confirmation of the Plan and Disclosure Statement, if any, must
be in writing and filed with the Bankruptcy Court and served, so as to be received no later than
5:00 p.m. on ____________________, 2019, upon all of the following parties:

                              Jones Murray & Beatty LLP
                              Counsel to Royce J. Hassell
                              4119 Montrose, Suite 230
                              Houston, Texas 77006
                              Attn: Erin E. Jones (erin@jmbllp.com)

      All Ballots must be completed in full and signed to be counted in the tabulation of the votes
and must be received no later than 5:00 p.m. on ____________________, 2019.

                              Jones Murray & Beatty LLP
                              Counsel to Royce J. Hassell
                              4119 Montrose, Suite 230
                              Houston, Texas 77006
                              Attn: Erin E. Jones (erin@jmbllp.com)

       This document contains a description of the assets, liabilities and affairs of the Debtor, a
description and analysis of the Plan and an analysis of alternatives to the Plan.

B.     Representations/Limitations

     NO PERSON IS AUTHORIZED BY THE DEBTOR IN CONNECTION WITH THE
     PLAN AND DISCLOSURE STATEMENT OR THE SOLICITATION OF VOTES
     THEREON TO GIVE ANY INFORMATION OR TO MAKE ANY
     REPRESENTATION OTHER THAN AS CONTAINED IN THIS DOCUMENT AND
     THE EXHIBITS ANNEXED HERETO OR INCORPORATED HEREIN BY
     REFERENCE OR REFERRED TO HEREIN, AND IF GIVEN OR MADE, SUCH
     INFORMATION OR REPRESENTATION MAY NOT BE RELIED UPON AS
     HAVING BEEN AUTHORIZED BY THE DEBTOR.

     THE INFORMATION CONTAINED HEREIN HAS BEEN PREPARED BY THE
     DEBTOR IN GOOD FAITH, BASED UPON UNAUDITED INFORMATION
     AVAILABLE TO THE DEBTOR AS OF THE DATE HEREOF. ALTHOUGH THE
     DEBTOR HAS USED ITS BEST EFFORTS TO ENSURE THAT SUCH
     INFORMATION IS ACCURATE, THE INFORMATION CONTAINED HEREIN IS
     UNAUDITED. THE DEBTOR BELIEVES THAT THIS PLAN AND DISCLOSURE
     STATEMENT COMPLIES WITH THE REQUIREMENTS OF THE BANKRUPTCY
     CODE.

                                                5
        Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 6 of 34




    THE STATEMENTS CONTAINED IN THIS PLAN AND DISCLOSURE
    STATEMENT ARE MADE AS OF THE DATE HEREOF, UNLESS ANOTHER TIME
    IS SPECIFIED HEREIN, AND DELIVERY OF THIS PLAN AND DISCLOSURE
    STATEMENT SHALL NOT CREATE ANY IMPLICATION THAT THERE HAS
    BEEN NO CHANGE IN THE FACTS SET FORTH HEREIN SINCE THE DATE OF
    THIS DOCUMENT AND THE DATE THE MATERIALS RELIED UPON IN
    PREPARATION OF THIS PLAN AND DISCLOSURE STATEMENT WERE
    COMPILED.

    THIS DOCUMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN
    TO DETERMINE HOW TO VOTE ON THE PLAN, AND NOTHING CONTAINED
    HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY
    ANY PARTY, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE
    DEBTOR OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE ADVICE ON
    THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON HOLDERS OF
    CLAIMS OR INTERESTS AGAINST THE DEBTOR.

   FAILURE BY A CREDITOR OR INTEREST HOLDER TO TIMELY CAST A
   BALLOT OR FILE AN OBJECTION TO CONFIRMATION OF THE PLAN AND
   DISCLOSURE STATEMENT IN ACCORDANCE WITH THE DISCLOSURE
   STATEMENT ORDER AND THE BANKRUPTCY CODE SHALL CONSTITUTE AN
   AGREEMENT BY SILENCE TO ACCEPT THE TERMS CONTAINED IN THE PLAN
   AND DISCLOSURE STATEMENT.

   THIS PLAN AND DISCLOSURE STATEMENT PROVIDES FOR INJUNCTIVE
   RELIEF AS TO THE DEBTOR AND HIS ASSETS.        THE PERMANENT
   INJUNCTIONS SET FORTH IN THE PLAN AND DISCLOSURE STATEMENT
   WILL APPLY TO HOLDERS OF ANY CLAIM, INTEREST, LIEN,
   ENCUMBERANCE OR DEBT, WHETHER SECURED OR UNSECURED, GRANTED
   PRIORITY STATUS, INCLUDING PRIORITY TAX (FEDERAL OR STATE), NON-
   PRIORITY UNSECURED CLAIM OR ANY INTEREST IN THE DEBTOR.
   CREDITORS AND INTEREST HOLDERS WILL BE BOUND BY THIS INJUNCTIVE
   PROVISION UNLESS CREDITORS TIMELY FILE OBJECTIONS IN
   ACCORDANCE WITH THE PROVISIONS SET FORTH IN THE DISCLOSURE
   STATEMENT ORDER OR HEREIN AND APPEAR AT THE CONFIRMATION
   HEARING, TO PROSECUTE ANY OBJECTION.

   ROYCE HASSELL URGES ALL HOLDERS OF CLAIMS TO ACCEPT THE PLAN.

                                      ARTICLE II
                           DEFINITIONS AND INTERPRETATION

              1.1      Rules of Interpretation. For purposes herein: (i) in the appropriate context,
each term, whether stated in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine or neutral gender shall include the masculine,

                                                   6
        Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 7 of 34




feminine and the neutral gender; (ii) any reference herein to a contract, instrument, release,
indenture or other agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (iii) any reference herein to an existing document or exhibit having
been filed or to be filed means that document or exhibit, as it may thereafter be amended, modified
or supplemented; (iv) unless otherwise specified, all references herein to “Articles” are references
to Articles hereof or hereto; (v) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Plan in its
entirety rather than to a particular portion of the Plan; (vi) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation hereof; (vii) the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; and (viii) any term used in capitalized form herein that is not otherwise defined, but
that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to
that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be. The provisions of
Bankruptcy Rule 9006(a) shall apply in computing any period of time prescribed or allowed
hereby. All references herein to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided.

               1.2     Exhibits and Schedules. All exhibits and schedules to the Plan, including
the Plan Supplement, are incorporated into, and are a part of the Plan, as if set forth herein. All
exhibits and schedules to the Plan, including the Plan Supplement, shall be filed with the Clerk of
the Bankruptcy Court not later than the earlier of (i) ten (10) days prior to the commencement of
the Confirmation Hearing and (ii) five (5) days prior to the deadline for filing objections to
confirmation of the Plan. Such exhibits may be inspected in the office of the Clerk of the
Bankruptcy Court during normal hours of operation of the Bankruptcy Court or is available
pursuant to a written request made directly to Erin E. Jones at erin@jmbllp.com.

               1.3     Definitions. Terms and phrases, whether capitalized or not, that are used
and not defined in this Plan, but that are defined in the Bankruptcy Code or the Bankruptcy Rules,
have the meanings ascribed to them in the Bankruptcy Code or the Bankruptcy Rules. Unless
otherwise provided in this Plan, the terms defined in this Section (which appear in this Plan as
capitalized terms) have the respective meanings as set forth herein, and such meanings shall be
equally applicable to the singular and plural forms of the terms defined, unless the context
otherwise requires.

                       2.3.2       “Administrative Expense Claim” means Claims that have been
                                   timely filed before the Administrative Claims Bar Date,
                                   pursuant to the deadline and procedure set forth in the Plan or
                                   Confirmation Order (except as otherwise provided by a separate
                                   order of the Bankruptcy Court), for costs and expenses of
                                   administration under sections 503(b) (including claims under
                                   sections 503(b)(3)(F) and 503(b)(9)), 507(b) or 1114(e)(2) of the
                                   Bankruptcy Code), including, without limitation: (i) the actual
                                   and necessary costs and expenses incurred after the Petition Date
                                   of preserving the Estate and operating the businesses of the
                                   Debtor (such as wages, salaries or commissions for services and
                                   payments for goods and other services and leased premises) and
                                                   7
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 8 of 34




                      (ii) all fees and charges assessed against the Estate under chapter
                      123 of title 28 of the U.S. Code, 28 U.S.C. §§ 1911–1930);
                      provided, however, that such Administrative Claims shall not
                      include claims for Accrued Professional Compensation.

              2.3.3   “Administrative Claims Bar Date” means the first Business Day
                      that is thirty (30) days after the entry of the Confirmation Order
                      and is the deadline for a holder of an Administrative Claim to
                      file a request with the Bankruptcy Court for payment of such
                      Administrative Claim.

              2.3.4   “Affiliate” has the meaning set forth in section 101(2) of the
                      Bankruptcy Code.

              2.3.5   “Allowed” means, means, with respect to any Claim or Interest,
                      except as otherwise provided herein: (i) a Claim or Interest that
                      has been scheduled by the Debtor in its Schedule as other than
                      disputed, contingent or unliquidated; (ii) a Claim or Interest that
                      has been allowed by a Final Order; (iii) a Claim or Interest that
                      is allowed: (a) in any stipulation of amount and nature of such
                      Claim or Interest executed prior to the entry of the Confirmation
                      Order and approved by the Bankruptcy Court; (b) in any
                      stipulation with the Debtor or the Liquidating Trustee, as
                      applicable, of the amount and nature of such Claim or Interest
                      executed on or after the entry of the Confirmation Order; or (c)
                      in or pursuant to any contract, instrument or other agreement
                      entered into or assumed in connection herewith; (iv) a Claim or
                      Interest that is allowed pursuant to the terms of this Plan; or (v)
                      a Claim as to which a proof of claim has been timely filed and
                      as to which no objection has been filed by the Claims Objection
                      Bar Date. Any claim that has been or is hereafter listed in the
                      Schedule as contingent, unliquidated, or disputed, and for which
                      no proof of claim is or has been timely filed, is not considered
                      Allowed and shall be expunged without further action by the
                      Debtor and without further notice to any party or action,
                      approval, or order of the Bankruptcy Court. Notwithstanding
                      anything to the contrary herein, no Claim of any Entity subject
                      to section 502(d) of the Bankruptcy Code shall be deemed
                      Allowed unless and until such Entity pays in full the amount that
                      it owes the Debtor or the Liquidating Trustee, as applicable. For
                      the avoidance of doubt, a proof of claim filed after the General
                      Bar Date shall not be Allowed for any purposes whatsoever
                      absent entry of a Final Order allowing such late-filed Claim.
                      “Allow” and “Allowing” and “Allowed” shall have correlative
                      meanings.

                                     8
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 9 of 34




              2.3.6   “Assets” means all property of the Estate and causes of action as
                      defined in the Bankruptcy Code and provided by State and
                      Federal law.

              2.3.7   “Avoidance Actions” include all avoidance actions under
                      Sections 506(c), 510, 542, 543, 544, 545, 547, 548, 549, 550,
                      551, 552(b), 553 or 724 of the Bankruptcy Code.

              2.3.8   “Bankruptcy Case” means the bankruptcy case initiated by the
                      Debtor when he filed a Voluntary Petition under Chapter 11 of
                      the Bankruptcy Code on February 4, 2019, enumerated as Case
                      No. 19-30694.

              2.3.9   “Bankruptcy Code” means sections 101, et seq. of title 11 of the
                      United States Code, and applicable portions of titles 18 and 28
                      of the United States Code, as amended from time to time and as
                      applicable to the Chapter 11 Cases.

              2.3.10 “Bankruptcy Court” means the United States Bankruptcy Court
                     for the Southern District of Texas, Houston Division or, if such
                     court ceases to exercise jurisdiction, the court or adjunct thereof
                     that exercises jurisdiction over the Bankruptcy Case.

              2.3.11 “Bankruptcy Rules” means the Federal Rules of Bankruptcy
                     Procedure, promulgated under 28 U.S.C. § 2075, the Local
                     Rules of Bankruptcy Practice and Procedure of the United States
                     Bankruptcy Court for the Southern District of Texas, the Local
                     Rules of the Bankruptcy Court, and general orders and chamber
                     procedures of the Bankruptcy Court, each as applicable to the
                     Chapter 11 Cases and as amended from time to time.

              2.3.12 “Bar Date” means June 12, 2019, the last date set by the
                     Bankruptcy Court for filing non-governmental Claims in this
                     Bankruptcy Cas

              2.3.13 “Royce Hassell” means Royce J. Hassell, the debtor-in-
                     possession in the Bankruptcy Case.

              2.3.14 “Business Day” means any day which is not a Saturday, Sunday
                     or a “legal holiday” within the meaning of Bankruptcy
                     Rule 9006(a).

              2.3.15 “Cash” means legal tender of the United States of America or
                     the equivalent thereof, including bank deposits, checks and
                     readily marketable securities or instruments issued by an Entity,
                     including, without limitation, readily marketable direct
                     obligations of, or obligations guaranteed by, the United States of
                                    9
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 10 of 34




                     America, commercial paper of domestic corporations carrying a
                     Moody’s rating of “A” or better, or equivalent rating of any other
                     nationally recognized rating service, or interest bearing
                     certificates of deposit or other similar obligations of domestic
                     banks or other financial institutions having a shareholders’
                     equity or capital of not less than one hundred million dollars
                     ($100,000,000) having maturities of not more than one (1) year,
                     at the then best generally available rates of interest for like
                     amounts and like periods.

              2.3.16 “Causes of Action” means any and all claims, actions, causes of
                     action, choses in action, suits, debts, dues, sums of money,
                     accounts, reckonings, bonds, bills, specialties, covenants,
                     contracts, controversies, agreements, promises, variances,
                     trespasses, damages, judgments, remedies, rights of set-off,
                     third-party claims, subrogation claims, contribution claims,
                     reimbursement       claims,   indemnity claims,       defenses,
                     counterclaims and cross claims, now owned or hereafter
                     acquired by the Debtor, the Debtor in Possession, and/or the
                     Estate that are or may be pending or on or have accrued prior to
                     the Effective Date against any person or entity other than any
                     Debtor, based in law or equity, including, without limitation,
                     under the Bankruptcy Code, whether direct, indirect, derivative
                     or otherwise and whether asserted or unasserted as of the
                     Confirmation Date; provided, however, that “Causes of Acton”
                     shall exclude any Causes of Action released in the Plan.

              2.3.17 “Chapter 11 Case” means the chapter 11 case commenced when
                     the Debtor filed a voluntary petition for relief under chapter 11
                     of the Bankruptcy Code on the Petition Date and assigned Case
                     No. 19-30694.

              2.3.18 “Claim” means a claim against the Debtor or its property; as
                     such term is defined in Section 101(5) of the Bankruptcy Code.

              2.3.19 “Claimant” means the holder of any Claim against the Debtor or
                     its property, or of any Equity Interest.

              2.3.20 “Claim Objection Bar Date” means the deadline for objecting to
                     scheduled Claims or proofs of Claim, which shall be thirty (30)
                     days after the Effective Date; provided, however, that the
                     Liquidating Trustee may seek one or more extensions of this
                     date by filing an appropriate motion with the Bankruptcy Court.




                                   10
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 11 of 34




              2.3.21 “Class” means a category of Claims or Interests as set forth in
                     Article III herein pursuant to section 1122(a) of the Bankruptcy
                     Code.

              2.3.22 “Collateral” means any property or interest in property of the
                     Estate subject to a Lien, not otherwise subject to avoidance
                     under the Bankruptcy Code, to secure the payment or
                     performance of a Claim.

              2.3.23 “Confirmation” or “Confirmation of the Plan” means the
                     approval of this Plan pursuant to Section 1129 of the Bankruptcy
                     Code by the Bankruptcy Court.

              2.3.24 “Confirmation Date” means the date on which the clerk of the
                     Bankruptcy Court enters the Confirmation Order on its docket
                     in the Chapter 11 Case.

              2.3.25 “Confirmation Hearing” means the hearing(s) before the
                     Bankruptcy Court pursuant to Section 1128 of the Bankruptcy
                     Code to consider Confirmation of this Plan as such hearing(s)
                     may be continued, rescheduled or delayed.

              2.3.26 “Confirmation Order” means the order of the Bankruptcy Court
                     confirming the Plan pursuant to section 1129 of the Bankruptcy
                     Code, including all exhibits, appendices, supplements and
                     related documents, which order shall be in form and substance
                     satisfactory to the Debtor and the Creditors’ Committee.

              2.3.27 “Consummation” means the occurrence of the Effective Date.

              2.3.28 “Creditor” has the meaning set forth in section 101(10) of the
                     Bankruptcy Code.

              2.3.29 “Court” means either the Bankruptcy Court presiding in the
                     Bankruptcy Case or court of competent jurisdiction.

              2.3.30 “Contingent Claim” means any Claim that has not matured and
                     is dependent upon an event that has not occurred or may never
                     occur.

              2.3.31 “Debtor” means Royce J. Hassell, as debtor-in-possession,
                     under Case No. 19-30694.

              2.3.32 “Deficiency Claim” means a General Unsecured Claim to the
                     extent the the amount by which an Allowed Secured Claim
                     exceeds the value of any Collateral securing such Claim as may

                                   11
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 12 of 34




                     be determined by the Bankruptcy Court in accordance with
                     section 506(a) of the Bankruptcy Code.

              2.3.33 “Disclosure Statement” means those portions of the Combined
                     Disclosure Statement and Plan of Reorganization, dated
                     __________ [__] 2019, prepared and distributed in accordance
                     with the Bankruptcy Code, Bankruptcy Rules and any other
                     applicable law, and approved by the Bankruptcy Court in the
                     Disclosure Statement Order, as it is amended, supplemented or
                     modified from time to time in compliance with the Disclosure
                     Statement Order, including all exhibits and schedules thereto
                     and references therein that relate to the Plan, that is prepared and
                     distributed in accordance with the Bankruptcy Code, the
                     Bankruptcy Rules, and any other applicable law.

              2.3.34 “Disclosure Statement Order” means the order conditionally
                     approving the Disclosure Statement entered by the Bankruptcy
                     Court on ________ [__], 2019 [ECF No. [●]].

              2.3.35 “Disputed” means any Claim or Interest or any portion thereof:
                     (i) that is listed on the Schedule as unliquidated, disputed or
                     contingent; (ii) as to which the Debtor, or any other party in
                     interest with standing has interposed a timely objection or
                     request for estimation in accordance with the Bankruptcy Code
                     and the Bankruptcy Rules; or (iii) otherwise disputed by the
                     Debtor in accordance with applicable law, which objection,
                     request for estimation or dispute has not been withdrawn or
                     determined by a Final Order.

              2.3.36 “Disputed Reserve” means the reserve fund created pursuant to
                     Article VI herein.

              2.3.37 “Distributions” means the distributions of Cash or other
                     consideration on account of Allowed Claims to be made under
                     and in accordance with the Plan.

              2.3.38 “Effective Date” means the date specified by the Debtor in a
                     notice filed with the Bankruptcy Court as the date on which the
                     Plan shall take effect, which date shall be no later than 10 days
                     after entry of a Confirmation Order.

              2.3.39 “Entity” has the meaning set forth in section 101(15) of the
                     Bankruptcy Code.

              2.3.40 “Estate” means the estate of Debtor created on the Petition Date
                     by section 541 of the Bankruptcy Code.

                                    12
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 13 of 34




              2.3.41 “Executory Contracts and Unexpired Leases” means all
                     contracts and leases between the Debtor and any third-parties
                     that are “executory contracts” or unexpired leases as such terms
                     are used in section 365 of the Bankruptcy Code.

              2.3.42 “Exculpated Person” means Royce Hassell and his agents,
                     attorneys, and representatives.

              2.3.43 “Executory Contracts” mean all “executory contracts,” as such
                     term is used in Section 365 of the Bankruptcy Code, to which
                     the Debtor was party as of the Effective Date.

              2.3.44 “Final Decree” means the final decree entered by the
                     Bankruptcy Court pursuant to Bankruptcy Rule 3022.

              2.3.45 “Final Order” means an order, determination or judgment of the
                     Bankruptcy Court (or other court of competent jurisdiction)
                     entered on the docket in the Debtor’s Chapter 11 Case (or on the
                     docket of such other court of competent jurisdiction) which has
                     not been reversed, stayed, modified or amended, and as to which
                     the time to appeal, petition for certiorari or move for re-
                     argument or rehearing or reconsideration has expired and no
                     appeal or petition for certiorari or appropriate motion has been
                     timely taken, or as to which any appeal that has been taken or
                     any petition for certiorari that has been or may be filed has been
                     resolved by the highest court to which the order, determination
                     or judgment was appealed or from which certiorari was sought
                     or has otherwise been dismissed with prejudice and as to which
                     the time for any subsequent appeal, petition for certiorari or
                     move for re-argument or rehearing or reconsideration has
                     expired and no such subsequent appeal or petition for certiorari
                     or appropriate motion has been timely taken, or has been
                     resolved by the court to which the order, determination or
                     judgment was so subsequently appealed.

              2.3.46 “General Unsecured Claims” means all unsecured Claims
                     asserted against the Debtor.

              2.3.47 “Governmental Unit” means the same as provided in section
                     101(27) of the Bankruptcy Code.

              2.3.48 “Impaired” means, with respect to a Claim, Interest, or Class of
                     Claims or Interests, “impaired” within the meaning of section
                     1124 of the Bankruptcy Code.

              2.3.49 “Insider” has the meaning set forth in section 101(31) of the
                     Bankruptcy Code.
                                  13
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 14 of 34




              2.3.50 “Insider Claims” means Claims or Causes of Action held by the
                     Debtor against any Insider of the Debtor and vice-versa.

              2.3.51 “Interest Holder” means any holder or owner of an equity
                     interest in the Debtor.

              2.3.52 “Lien” has the meaning set forth in section 101(37) of the
                     Bankruptcy Code.

              2.3.53 “Litigation Assets” means any and all claims or causes of action
                     which a trustee, the Debtor, the Estate or the Reorganized Debtor
                     or other appropriate party in interest may assert on behalf of the
                     Estate under applicable State or Federal law or Chapter 5 of the
                     Bankruptcy Code, including but not limited to any avoidance,
                     recovery, subordination action, or objection to any Claim.

              2.3.54 “Person” means any individual, corporation, limited liability
                     company, general partnership, limited partnership, limited
                     liability partnership, association, joint stock company, joint
                     venture, estate, trust, unincorporated organization, government
                     or any political subdivision thereof or any other entity as such
                     term is defined in section 101(15) of the Bankruptcy Code.

              2.3.55 “Petition Date” means February 4, 2019, the date on which the
                     Debtor filed the Chapter 11 Case.

              2.3.56 “Plan” means this plan of reorganization under chapter 11 of the
                     Bankruptcy Code, including, without limitation, all applicable
                     exhibits, supplements, appendices and schedules hereto, either
                     in its present form or as it may be altered, amended, modified or
                     supplemented from time to time in accordance with the
                     Bankruptcy Code, the Bankruptcy Rules or herewith, as the case
                     may be, which shall be in form and substance acceptable to the
                     Debtor.

              2.3.57 “Plan Assets” means all property of the Estate, as of the
                     Effective Date, and all interest and earnings thereon.

              2.3.58 “Plan Documents” means such other documents required to be
                     filed pursuant to this Plan or filed as a Plan Document by the
                     Royce Hassell.

              2.3.59 “Plan Supplement” means, collectively, (i) the exhibits to any
                     Notice of Supplement to the Debtor’s Plan of Reorganization,
                     including, among other documents relevant to the
                     implementation of the Plan, and (ii) any additional

                                   14
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 15 of 34




                     supplement(s) to the Plan which additional supplement(s) shall
                     in each case be in form and substance acceptable to the Debtor.

              2.3.60 “Priority Claims” means Claims accorded priority in right of
                     payment under section 507(a) of the Bankruptcy Code.

              2.3.61 “Priority Tax Claim” means any Claim to the extent that such
                     Claim is entitled to a priority in payment under Section 507(a)(8)
                     of the Bankruptcy Code.

              2.3.62 “Pro Rata” or “Pro Rata Portion” means, at any time, the
                     proportion that the dollar amount of an Allowed Claim in a
                     particular Class bears to the aggregate dollar amount of all
                     Allowed Claims in such Class.

              2.3.63 “Professional” means any person or Entity employed pursuant
                     to a Final Order in accordance with sections 327, 328 or 1103 of
                     the Bankruptcy Code, and to be compensated for services
                     rendered and awarded reimbursement of expenses incurred prior
                     to and including the Effective Date pursuant to sections 327,
                     328, 329, 330 or 331 of the Bankruptcy Code.

              2.3.64 “Professional Fees” means a Claim by a Professional for
                     compensation and/or reimbursement of expenses pursuant to
                     Sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy
                     Code in connection with an application made to the Bankruptcy
                     Court in the Bankruptcy Case.

              2.3.65 “Proof of Claim” means any proof of claim filed with the
                     Bankruptcy Court with respect to the Debtor pursuant to
                     Bankruptcy Rules 3001 or 3002.

              2.3.66 “Professional Fee Claim Bar Date” means the date that is forty-
                     five (45) days after the Effective Date.

              2.3.67 “Professional Fee Reserve” means a reserve funded on the
                     Effective Date from the Reorganized Debtor’s Available Cash,
                     as of the Effective Date, which shall initially be funded in an
                     amount equal to the estimated Accrued Professional
                     Compensation for the Debtor through the Effective Date
                     provided by each Professional before the Effective Date. The
                     Professional Fee Reserve shall not be encumbered.

              2.3.68 “Releasees” mean the respective Professionals of the Debtor in
                     this Chapter 11 Case; provided, however, that each such Person
                     or Entity shall only be released as specifically set forth in the
                     Plan.
                                   15
Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 16 of 34




              2.3.69 “Representatives” means, with regard to an Entity, its direct and
                     indirect shareholders, managers, officers, directors, employees,
                     advisors, members, attorneys, professionals, accountants,
                     investment bankers, financial advisors, consultants, agents and
                     other representatives (including their respective officers,
                     directors, employees, independent contractors, members and
                     professionals) and each of their predecessors, successors and
                     assigns

              2.3.70 “Schedule” means the schedule of assets and liabilities, schedule
                     of executory contracts and statement of financial affairs filed by
                     the Debtor pursuant to section 521 of the Bankruptcy Code.

              2.3.71 “Representative” means, with respect to any specified Entity, the
                     officers, directors (or the functional equivalent, if any),
                     employees, agents, attorneys, accountants, financial advisors,
                     other representatives, subsidiaries, affiliates or any person who
                     controls any of these within the meaning of the Securities Act of
                     1933, as amended, or the Securities Exchange Act of 1934, as
                     amended.

              2.3.72 “Secured Claim” means a Claim that is (i) secured as provided
                     by Section 506(a) of the Bankruptcy Code, in whole or in part,
                     by a Lien on any Asset or Property of the Debtor that is not
                     subject to avoidance or subordination under the Bankruptcy
                     Code or applicable non-bankruptcy law, but only to the extent
                     of the value of the Collateral securing such Claim; or (ii) subject
                     to setoff under Section 553 of the Bankruptcy Code, but only to
                     the extent of the amount subject to such setoff.

              2.3.73 “Subordination Claims” means Unsecured Claims that are
                     subordinated in payment to other Unsecured Claims by either
                     contract or by an order of the Court.

              2.3.74 “Taxing Authorities” means any state or local governmental
                     entities who have Claims for unpaid taxes against the Debtor.

              2.3.75 “U.S. Trustee” means the United States Trustee appointed under
                     section 591 of title 28 of the United States Code to serve in the
                     Southern District of Texas

              2.3.76 “Unsecured Claims” means Claims against the Debtor, whose
                     repayment is not supported by any property of the Estate under
                     section 541 of the Bankruptcy Code.

              2.3.77 “Unimpaired” means, with respect to a Claim, Interest, or Class
                     of Claims or Interests, not Impaired.
                                   16
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 17 of 34




                          2.3.78 “Unliquidated Claim” means any Claim that is undetermined as
                                 to amount.

                          2.3.79 “Unsecured Claim” means any Claim that is not an
                                 Administrative Expense Claim, a Priority Claim, a Priority Tax
                                 Claim, a Secured Claim, a Subordinated Claim, or an Assumed
                                 Liability.

                                              ARTICLE III
                                             BACKGROUND

A.     Chapter 11 Bankruptcy Case

  On February 4, 2019, the Debtor filed a voluntary petition for relief (the “Chapter 11 Case”)
under Chapter 11 of the Bankruptcy Code, with the United States Bankruptcy Court for the
Southern District of Texas, Houston Division (the “Bankruptcy Court”). The Debtor continues to
administer its assets as a debtor-in-possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code.

  A 341 meeting of creditors was conducted by the United States Trustee on March 14, 2019, the
Bankruptcy Court set June 12, 2019 as the deadline for filing proofs of claim in the Chapter 11
Case (the “Bar Date”).

   On February 4, 2019, the Debtor filed schedule D, E, F and the List of 20 Largest Creditors
(Docket No. 4). On February 19, 2019, the Debtor filed his schedule A, B, C, G, H, I, J and
Statement of financial affairs (Docket No. 14)(Docket Nos. 4 and 14 are referred to collectively as
the “Schedules”). The Schedules set forth the Assets of the Debtor, various claims against the
Estate as well as other information pertaining to transactions and litigation to which the Debtor
was a party prior to the Petition Date.

  On April 3, 2019, the Court entered an Order Authorizing the Debtor to Employ Jones Murray
& Beatty, LLP as its general bankruptcy counsel (“JMB Employment Order”, Docket No. 27).

      The Debtor filed a monthly operating report for February 2019 (Docket No. 23) and for
March 2019 (Docket No. 42).

       On March 29, 2019, AMI Lenders, Inc., a creditor with a secured claim against real
property of the Debtor located in Walker County, filed a Motion for Relief from Stay (“AMI Lift
Stay Motion”, Docket No. 26).

        The Court held a preliminary hearing on the AMI Lift Stay Motion on April 12, 2019 and
continued the hearing to May 9, 2019. The Court instructed counsel for the Debtor to initiate an
adversary proceeding against James C. Hassell by May 3, 2019 if he refused to agree to release
liens on the Debtor’s real property. On May 3, 2019, counsel for James C. Hassell agreed that
James C. Hassell would file releases of liens on the Debtor’s real property by May 17, 2019. James
C. Hassell released his lien on the Walker County property before the hearing on the Ranch Sale
                                                17
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 18 of 34




Motion (as defined herein) on May 9, 2019. The balance of the lien releases were still not recorded
as of May 28, 2019. As of the June 4, 2019, counsel for James C. Hassell has not confirmed that
lien releases have been filed for the remainder of the Debtor’s property. The Debtor believes that
such liens are wrongful and have no basis in law or fact, that James C. Hassell’s continued failure
to release such liens is a willful and intentional violation of the stay, and that such liens could be
avoided in an adversary proceeding. The Debtor expressly retains all claims against James C.
Hassell relating to his liens on the Debtor’s property, including but not limited to claims for
violation of the automatic stay under section 362 of the Bankruptcy Code.

       On April 26, 2019, the Debtor filed an emergency motion to sell real property located in
Walker County for $1,402,239 (“Ranch Sale Motion”). An order authorizing the Debtor to sell
the Walker County real property for $1,402,239 as set forth in the Ranch Sale Motion (“Ranch
Sale Order”, Docket No. 38) was entered on May 9, 2019.

       On May 3, 2019, the Debtor removed two state court cases, initiating adversary
proceedings 19-03452 and 19-03453 (“Removed Cases”).

        On May 28, 2019, Randy Williams, the chapter 7 trustee in the bankruptcy cases of R.
Hassell Holding Company Inc. (“RHHC”), R. Hassell & Co. Inc. (“RHC”), and R. Hassell
Builders, Inc. (“RHB”, together with RHHC and RHC, the “Trustee Estates” or the “R. Hassell
Entities”), filed a motion to compromise a multi-party dispute (“9019 Motion”, Docket No. 41).
A hearing on the 9019 Motion is set for June 11, 2019. If the 9019 Motion is approved, certain
claims belonging to the Trustee Estates will be abandoned to the R. Hassell Entities. The Debtor
believes such claims are valuable and as the 100% owner of the R. Hassell Entities, he intends to
prosecute such claims. Any recovery by the R. Hassell Entities will be distributed in accordance
with the corporate governance documents of the respective entity and the funds available after
payment of income taxes and administrative expenses, if any, will be used for Distribution to
holders of allowed claims and interests in this Chapter 11 Case.

        Royce Hassell is seeking to confirm this Plan under Bankruptcy Code section 1129(a) or
section 1129(b). Royce Hassell believes that the treatment afforded creditors under his Plan is far
superior to a treatment the creditors would receive under a chapter 7 of the Bankruptcy Code or
under any alternate plan that could be proposed by any other party. After the claims resolution
process is complete and upon liquidation of non-exempt assets, Royce Hassell believes that there
will be sufficient funds available to pay the administrative expenses in this Chapter 11 Case, the
expenses associated with the liquidation of his interests in real property and litigation claims, and
to pay creditors with allowed claims in full.

B.      Events Leading to Bankruptcy

        The Debtor has a number of business interests in the construction industry and successfully
operated construction businesses in the Houston area for decades. Three entities in which the
Debtor owns an interest are currently debtors in a chapter 7 bankruptcy case due to financial
difficulties set into motion by the tortious actions of various third parties and the ensuing litigation.
Those three entities in chapter 7 are: (i) R. Hassell Holding Company Inc. (“RHHC”); (ii) R.
Hassell & Co. Inc. (“RHC”); and (iii) R. Hassell Builders Inc. (“RHB”). Randy Williams
                                                   18
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 19 of 34




(“Trustee”) was appointed as the Chapter 7 Trustee for RHHC, RHC, and RHB after conversion
of the case to chapter 7 from chapter 11 of the Bankruptcy Code. As a result of the conversion of
chapter 11 cases of RHHC, RHC, and RHB, the Debtor lost control over a valuable asset, which
the Trustee has now proposed to settle at a fraction of its value. The conversion of those three
cases to cases under chapter 7 was a significant factor leading to the bankruptcy filing of the
Debtor. The inability to earn regular income due to the destruction of the value of RHHC, RHC,
and RHB (which included interests in various joint ventures) was caused by the malicious and
tortious conduct of various third parties and the negligence of other third parties and this was a
significant factor leading to the Debtor filing this Chapter 11 Case.

        The Debtor also has an interest in a number of operating entities not controlled by him,
including Hassell Construction Co. Inc. (“HCCI”) and Hassell Construction Group, LLC (“HCG”),
both of which are believed to have value. HCCI and HCG are controlled by James C. Hassell,
who is the Debtor’s father. HCCI and HCG have disregarded the Debtor’s interest in those entities
and have stripped the value out of them to deprive the Debtor of valuable property interests. Such
conduct by HCCI, HCG, and James C. Hassell was a significant factor leading to the Debtor filing
this Chapter 11 Case.

       The Debtor has an interest as a beneficiary of the James C. Hassell Intervivos Trust (the
“JCH Trust”), which is also believed to have value. The trustee of the JCH Trust (a sibling of the
Debtor) and James Hassell conspired to strip assets from the JCH Trust and to deprive the Debtor
of valuable property interests. Such conduct by the JCH Trust, its trustee, and James C. Hassell
was a significant factor leading to the Debtor filing this Chapter 11 Case.

        As a result of complex and acrimonious litigation over many years between the Debtor and
various third parties, which largely include his father and his siblings (in various capacities and
through various entities) and other parties in league with them, the value of the Debtor’s business
interests have been severely damaged. The Debtor expended substantial resources paying
attorneys and the costs of litigation in an effort to save the value of his business interests, but the
financial strain became too much and it became necessary to seek bankruptcy protection in order
to protect other valuable assets, such as his real property interests.

        Additionally, James C. Hassell refused to release liens on the real property of the Debtor,
which liens the Debtor believes had no basis in law or fact. Despite repeated requests for years
before the Petition Date, James C. Hassell refused to release such liens. The Debtor even obtained
an arbitration award voiding such liens, which award was later confirmed by the state district court.
But James C. Hassell still refused to release his liens. The Debtor attempted for years to sell the
real property but the cloud on title from James C. Hassell’s wrongful liens prevented the Debtor
from being able to sell his real property in a non-distressed manner and required the Debtor to
carry all the costs associated with ownership of the real property. Eventually those costs became
overwhelming and the Debtor needed to seek bankruptcy protection in order to avoid James C.
Hassell’s liens so that the real property could be liquidated and creditors could be paid. James C.
Hassell’s conduct in refusing to release the liens on the Debtor’s real property has resulted in
significant diminution in the value of the real property and this was a significant factor leading to
the Debtor filing this Chapter 11 Case.

                                                  19
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 20 of 34




         While the foregoing is not intended to be an exhaustive description of all factors leading to
the filing of this Chapter 11 Case, it is intended to provide an overview of some reasons why the
Debtor experienced financial difficulties and legal challenges that resulted in the filing of this
Chapter 11 Case.

                           ARTICLE IV
     SUMMARY OF TREATMENT OF CLAIMS AND ESTIMATED RECOVERIES

        The formulation of a chapter 11 plan is the principal purpose of a chapter 11 case. The
plan sets forth the means for satisfying the holders of claims against and interests in a debtor’s
estate. A chapter 11 plan may provide anything from a complex restructuring of a debtor’s
business and its related obligations to a simple liquidation of the debtor’s assets. In either event,
upon confirmation of the plan, it becomes binding on the debtor and all of its creditors and interest
holders, and the prior obligations owed by the debtor to such parties are compromised and
exchanged for the treatments specified in the plan. If all classes of claims and equity interests
accept a plan, the bankruptcy court may confirm the plan if the bankruptcy court independently
determines that the requirements of section 1129(a) of the Bankruptcy Code have been satisfied.

         Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or interest
in a particular class vote in favor of a chapter 11 plan in order for the bankruptcy court to determine
that the class has accepted the plan. Rather, a class of claims will be deemed to have accepted the
plan if the bankruptcy court determines that the plan has been accepted by more than a majority in
number and at least two-thirds in amount of those claims actually voting in such class. Only the
holders of claims who actually vote will be counted as either accepting or rejecting the plan.

        In addition, classes of claims or equity interests that are not “impaired” under a chapter 11
plan are conclusively presumed to have accepted the plan under § 1126(f) of the Bankruptcy Code
and, thus, are not entitled to vote. Furthermore, classes that are not to receive or retain any property
under the plan are conclusively deemed to have rejected the plan under § 1126(g) of the
Bankruptcy Code and are also, therefore, not entitled to vote. Accordingly, from those persons
who hold claims or equity interests in an impaired class that receive or retain property are entitled
to vote with respect to a plan.

        Classes 2, 3, and 4 are impaired under the Plan and holders of claims in Classes and are
entitled to vote on this Plan.




                                                  20
            Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 21 of 34




A.          Brief Overview of the Plan Structure

Subject entirely to the full disclosures made throughout this Plan and Disclosure Statement, the
basis of the Debtor’s Plan is vest all non-exempt assets of the Debtor in a Reorganized Debtor
upon the Effective Date of the Plan, which will be liquidated as needed to preserve the assets under
the Plan, to pay the Administrative Claims in the Chapter 11 Case, and to pay holders of Allowed
Claims as set forth in the Plan.

B.          Summary of Debtor’s Plan to Reorganize

       The following chart provides a summary of treatment of each class of claims (other than
administrative and priority tax claims) and an estimate of the recoveries of each class. The
treatment provided in this chart is for informational purposes only.


    Class                      Estimated Allowed              Treatment                     Estimated Recovery
                               Claims 1                                                     to Holders of
                                                                                            Allowed Claims

    Class 1 –Secured           $4,165,000                     Not Impaired – Not            Secured by
    Claims                                                    entitled to vote              Collateral, Paid in
                                                                                            full according to
                                                                                            terms.

    Class 2 -Priority Tax      $44,500                        Impaired – entitled to        Paid 100% over time
    Claims                                                    vote                          under the Plan from
                                                                                            the proceeds of
                                                                                            Assets liquidated by
                                                                                            the Reorganized
                                                                                            Debtor.

    Class 3 -General           $628,998.91 2                  Impaired – entitled to        Paid 100% over time
    Unsecured Claims                                          vote                          under the Plan from
                                                                                            the proceeds of
                                                                                            Assets liquidated by
                                                                                            the Reorganized
                                                                                            Debtor.




1
  The claim amounts listed in this chart are estimates based on the claims filed in the official claims register in this
Chapter 11 Case and the Debtor’s Schedules. Nothing herein shall be construed as an admission that any such claim
should be allowed in a particular amount and the Debtor reserves the right to file claim objections as set forth in the
Plan.
2
  Approximately $340,000 of this amount are claims filed in the claims register in this chapter 11 case that are disputed.
                                                           21
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 22 of 34




 Class 4 – Late Filed     Unknown/None as of       Impaired – entitled to   Paid 100% over time
 General Unsecured        time of filing Plan      vote                     under the Plan from
 Claims                   and Disclosure                                    the proceeds of
                          Statement                                         Assets liquidated by
                                                                            the Liquidating Trust.


        The Debtor believes that the foregoing claims will be reduced substantially through the
claim resolution process. The Debtor’s non-exempt assets consist primarily of real property
holdings, business interests, and claims against third parties. The Schedules reflect approximately
$8,536,000 in value in real property, which are subject to various secured claims. The Debtor
believes that after payment of secured claims associated with the real property, there is
approximately $4.3 million in equity. The value of the Debtor’s personal property, including but
not limited to his business interests and claims against third parties is unknown but is expected to
be significant.

C.     Treatment of Fees of the United States Trustee, Administrative Claims and Priority
       Claims

        There are fees payable to the United States Trustee pursuant to 28 U.S.C. §1930(a)(6),
which is a non-classified category of Claims. All statutory fees, to the extent unpaid through the
Confirmation Date, shall be paid by the Debtor within 30 days after the Effective Date. From and
after the Confirmation Date through the closing of the Chapter 11 Case, all statutory fees shall be
paid by the Debtor (if prior to the Effective Date) or the Reorganized Debtor (if after the Effective
Date). All such funds are anticipated to be paid from the proceeds from the sale of non-exempt
assets of the Debtor.

       Except for statutory fees and to the extent any entity entitled to payment of an allowed
administrative expense claim agrees to a different treatment, each holder of an allowed
administrative expense claim shall receive cash in an amount equal to any unpaid portion of such
allowed administrative expense claim within seven (7) business days after the Effective Date and
entry of a final non-appealable order approving the administrative expense. All requests for
payment or any other means of preserving and obtaining payment of Administrative Expense
Claims, that have not been paid, released or otherwise settled, including all requests for payment
of Professional Fees, must be filed with the Bankruptcy Court and served upon counsel for the
Debtor and Reorganized Debtor no later than the Administrative Expense Claims Bar Date. The
Administrative Expense Claims Bar Date shall be thirty (30) days after entry of the Confirmation
Order. Any request for payment of Administrative Expense Claims that are not filed by the
Administrative Expense Claims Bar Date will be forever disallowed and barred, and holders of
such Claims will not be able to assert such Claims in any manner against the Estate, the Debtor,
or Liquidating Trustee or any of their respective Affiliates or Representatives.

       Each holder of an Allowed Priority Tax Claim shall receive, in full satisfaction, release and
discharge of and in exchange for such Claim, the amount of such Allowed Priority Tax Claim, in
deferred cash payments, over a period not exceeding five (5) years after the date of assessment of
such claim, of a value, as of the Effective Date of the Plan, equal to the allowed amount of such
                                                22
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 23 of 34




Claim. The Plan reserves the right to pay Section 507(a)(8) Claims from cash available from sale
of any Assets after payment of any closing costs and Allowed Secured Claims; providing however,
that sufficient funds as has been determined by the Court are set aside for Allowed Claims holding
a priority superior to the Priority Tax Claims.

D.     Classification and Treatment of Claims

        Class 1 –Secured Claims: Class 1 consists of Secured Claims against the Debtor. Class
1 Claims are not impaired and not entitled to vote on the Plan. Class 1 Claims are Secured Claims
secured by property of the Debtor’s bankruptcy estate (or that are subject to setoff) to the extent
allowed as secured claims under 11 U.S.C. § 506. If the value of the collateral or setoffs securing
the creditor’s claim is less than the amount of the creditor’s allowed claim, the deficiency will be
classified as a general unsecured claim. Holders of Allowed Secured Claims in Class 1 shall
receive payment in an amount equal to the amount of their Allowed Secured Claim upon the sale
of Collateral securing its claim.

        Class 2 –Priority Tax Claims: Class 2 consists of Priority Tax Claims against the Debtor.
At this time, only one Class 2 claim exists as set forth in the proof of claim filed by the Internal
Revenue Service. Class 2 claims will be paid over a period not exceeding five (5) years after the
date of assessment of such claim, of a value, as of the Effective Date of the Plan, equal to the
allowed amount of such Claim. Class 2 Claims are impaired and are entitled to vote on the Plan.

        Class 3 –General Unsecured Claims: Class 3 consists of holders of Allowed General
Unsecured Claims. To date, there are approximately $628,998.00 in claims filed against the Debtor
and/or scheduled by the Debtor. At least three claims filed in the claims register, totaling $340,000
are disputed and the Debtor expects to object to such claims. Under the confirmed Plan, Class 3
Claims shall be treated as follows: each holder of an Allowed General Unsecured Claim in Class
3 shall receive a pro-rata distribution from the proceeds of the sale of the Debtor’s non-exempt by
the Reorganized Debtor, subject to the administrative expenses of the Debtor, the administrative
expenses of the Reorganized Debtor, which include professional fees and the actual and necessary
costs of preserving and maintaining the value of the assets pending an orderly liquidation, and
payment of claims in Class 1 and 2. Class 3 claims will be paid over a period not exceeding five
(5) years. The holder of Class 3 Claim is impaired and is entitled to vote to support the Plan.
Royce Hassell urges holders of General Unsecured Claims to vote in favor of the Plan.

        Class 4 – Late Filed General Unsecured Claims: Class 4 consists of all General
Unsecured Claims whose amounts were disputed, unliquidated or contingent AND who filed a
proof of claim after the Bar Date. At this time, no such claims are filed. No such claims exist at
this time.




                                                 23
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 24 of 34




                            ARTICLE V
  MEANS FOR IMPLEMENTATION, CONFIRMATION REQUIREMENTS, EFFECT
    OF CONFIRMATION, RISKS ASSOCIATED WITH PLAN, AND GENERAL
                           PROVISIONS

5.1 Post Confirmation Management

        Royce Hassell will be the responsible party for carrying out the terms of the Plan, upon
confirmation of the Plan as the Reorganized Debtor. The Reorganized Debtor will be responsible
for, among other things, (i) filing, prosecuting, and settling claim objections; (ii) prosecuting and
settling the estate’s causes of action; (iii) winding-up and closing the estate; (iv) abandoning any
assets that are of no benefit to the creditors or the estate; (v) enforcing the payment of notes or
other obligations of any person; (vi) opening and maintaining bank accounts on behalf of the
Reorganized Debtor, if required; (vii) paying all lawful expenses, debts, charges, liabilities or
claims of the Debtor as contemplated by the Plan and determining when such distributions shall
be made with the time periods prescribed under the Plan; (viii) taking any and all action necessary
to preserve and maximize the value of assets, including but not limited to undertaking necessary
repairs, purchasing insurance with coverage and limits necessary to preserve the value of any assets
pending liquidation, paying expenses associated with maintenance of the assets, and maintaining
current on financial obligations associated with the assets; (ix) appointing, engaging, employing,
supervising, and compensating consultants, accountants, technical, financial, real estate, or
investment advisors or attorneys, agents or brokers, corporate fiduciaries, or depositories; (x)
delegating any or all of the discretionary power and authority conferred with respect to all or any
portion of the estate’s property to any one or more reputable individuals or recognized institutional
advisers or investment managers without liability for any action taken or omission made because
of any such delegation except for such liability as is provided in the Plan; (xi) executing, delivering,
and performing such other agreements and documents and to take or cause to be taken any and all
such other actions as may be necessary or desirable to effectuate and carry out the purposes of the
Plan; (xii) undertaking any action necessary to ensure that the Debtor is and remains in good
standing and compliance with applicable federal, state, and local laws; (xiii) filing any federal,
state, or local tax returns and provide for the payment of any related taxes; (xvi) filing any
necessary reporting in the Bankruptcy Case; and (xv) undertaking any action necessary to perform
any obligation provided for or required under the Plan.

       Upon the Effective Date, the Reorganized Debtor will be authorized to employ
professionals, including but not limited to legal and accounting professionals, without Court
authorization, including without limitation employment of professionals on a contingent fee basis.

        Upon the Effective Date, the Reorganized Debtor will be authorized but is not required to
settle and compromise claims, causes of action, claim objections, disputes and controversies
without the need for further Court Order.




                                                  24
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 25 of 34




5.2 Risk Factors

        While the risk of non-payment is diminished because the Debtor believes the value of the
Assets will exceed the amount of Allowed Claims, the Plan is dependent upon the sale of the
Debtor’s non-exempt assets, which can always be subject to market forces. While the Debtor
believes it is unlikely, there is potential risk as to full payment if the amount of Allowed Claims
turns out to exceed the value of the Assets.

5.3 Tax Consequences of the Plan

       Creditors and Interest Holders concerned with how the Plan may affect their tax liability
should consult with their own accountants, attorneys, and/or advisors.

5.4 Taxation Generally

        This discussion is for informational purposes and does not constitute tax advice. The
federal income tax consequence of implementation of the Plan to a holder of a Claim will depend
on (i) whether the Claim constitutes a debt or security for federal income tax purposes, (ii) whether
the holder of the Claim receives consideration in more than one tax year, (ii) whether the holder
of the Claim is a resident of the United States, (iv) whether the consideration received by the holder
of the Claim is part of an integrated transaction, (v) whether the holder of the Claim utilizes an
accrual or cash method of accounting, and (iv) whether the holder has previously taken a bad debt
deduction or worthless security deduction with respect to the Claim.

        The federal, state, and foreign tax consequences of the Plan are complex and in many areas,
uncertain, therefore you are urged to consult a tax professional. The Debtor will not recognize any
income to the extent of forgiveness of debt under this Plan. The Debtor will pay any tax liability
associated with the sale of any non-exempt assets, if any, from the proceeds of the sale of such
Assets.

5.5 Alternatives to the Plan

        If the Plan is not confirmed, the Debtor or any other party in interest could attempt to
formulate a different plan. However, the additional costs, including, among other things,
additional Professional Fees, which could constitute Administrative Claims against the Estate, may
be so significant that one or more parties could request that the Chapter 11 Case be converted to
one under Chapter 7.

        Accordingly, the Debtor believes that this Plan enables creditors to realize the very best
return under the circumstances. The Plan is being funded from the non-exempt assets of the Debtor,
the value of which is expected to be at least equal to if not exceeded by the amount of Allowed
Claims entitled to a Distribution under the Plan, which is what makes this Plan feasible. No other
party other than Royce Hassell has sponsored a plan of reorganization for the Debtor to emerge
from this Chapter 11 Case.


                                                 25
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 26 of 34




5.6 Best Interests Test and Liquidation Analysis

        Section 1129(a)(7) of the Bankruptcy Code requires that each holder of an Impaired Claim
or Interest either (a) accept the Plan, or (b) receive or retain under the Plan property of a value, as
of the Effective Date, that is not less that the value such holder would receive if the Debtor was
liquidated under Chapter 7 of the Bankruptcy Code.

       The Debtor believes that holders of Claims in all impaired classes of Claims will support
confirmation of the Plan and thereby meets the requirement of Section 1129(a)(7) of the
Bankruptcy Code. The Plan proposed by Royce Hassell is principally a liquidation plan. Under
the Plan, creditors will retain an amount that is not less than the value such holder would receive
in hypothetical chapter 7 liquidation case.

        While delayed, all the creditors of the Debtor identified either in the Schedules in an
undisputed capacity or by a Proof of Claim can be paid in full under the Plan if the assets of the
Debtor are liquidated. Such assurances cannot be made upon conversion of this Chapter 11 Case
to a case under chapter 7 of the Bankruptcy Code or under any plan sponsored by anyone other the
Debtor. Accordingly, Royce Hassell believes that the “best interests” test of Bankruptcy Code
Section 1129 is satisfied.

5.7 Feasibility

         The Bankruptcy Code requires that confirmation of a plan is not likely to be followed by
liquidation or the need for further financial reorganization. Because the Debtor anticipates paying
in full all Impaired and Unimpaired Claims and Interests, the Plan is feasible.

5.8 No Unfair Discrimination

         A chapter 11 plan “does not discriminate unfairly” if (a) the legal rights of a non-accepting
class are treated in a manner that is consistent with the treatment of other classes whose legal rights
are similar to the legal rights of the non-accepting class, and (b) no class receives payments in
excess of that which it is legally entitled to receive for its claims or interests. Royce Hassell
believes that under the Plan all impaired classes of claims and interests are treated in a manner that
is consistent with the treatment of other classes of claims and interests that are similarly situated,
if any, and no class of claims or interests will receive payments or property with an aggregate value
greater than the aggregate value of the allowed claims and allowed interests in such class.
Accordingly, the Plan does not discriminate unfairly as to any impaired class of claims or interests.

5.9 Bar Dates for Professional Fee Claims and Administrative Claims

        Professionals or other entities asserting a fee claim for services rendered before the
Effective Date must file and serve on the Reorganized Debtor, its counsel, and such other entities
designated by the Bankruptcy Rules, the Confirmation Order or such other orders of the
Bankruptcy Court a final fee application no later than thirty (30) days after entry of the
Confirmation Order. Services provided by Professionals after the Effective Date are not subject

                                                  26
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 27 of 34




to this provision. The Debtor estimates that professional fees for services rendered before the
Effective Date will not exceed $100,000.

        Any person or entity asserting an Administrative Claim, other than a Professional Fee
Claim, against the Debtor must file and serve on the Reorganized Debtor, its counsel, and such
other entities designated by the Bankruptcy Rules, the Confirmation Order or such other orders of
the Bankruptcy Court a motion or application, as required by the Bankruptcy Code and Federal
Rules of Bankruptcy Procedure, no later than thirty (30) days after entry of the Confirmation Order.
Any objection to a motion or application for an Administrative Claim shall be filed in accordance
with the local rules of the Court and as set forth in the negative notice provision in the objection
or application, as agreed in writing with the applicant, and/or by further order of the Court. The
Debtor is only aware of Administrative Claims, as described in this paragraph, for fees due to the
United States Trustee. The Debtor estimates that United States Trustee Quarterly Fees incurred
prior to the Effective Date will not exceed $10,000.

5.10 United States Trustee Fees

        Fees payable to the United States Trustee pursuant to 28 U.S.C. §1930(a)(6) to the extent
unpaid through the Confirmation Date, shall be paid by the Debtor or Reorganized Debtor within
thirty days after the Effective Date. From and after the Confirmation Date through the closing of
the Chapter 11 Case, all statutory fees shall be paid by the Debtor or Reorganized Debtor.

5.11 Treatment of Executory Contracts

        As of the date of entry of the Confirmation Order (the “Confirmation Date”), all executory
contracts that were not assumed as of the Confirmation Date will be deemed rejected. Any
executory contracts and unexpired leases that have not previously been assumed and assigned or
rejected under section 365 of the Bankruptcy Code will be rejected pursuant to the Plan. Each
counterparty to an executory contract that has not already been assumed or rejected in the
Bankruptcy Case shall be entitled to file, no later than thirty (30) days following the Confirmation
Date, a proof of claim for any damages arising from the rejection of the contract pursuant to § 365
of the Bankruptcy Code. The failure of the counterparty to a rejected contract to file a proof of
claim within the proscribed time period will forever bar such person from asserting any claim for
rejection damages. The filing of any such proof of claim on account of rejection damages will not
preclude the estate from objecting to such claim if appropriate. The Debtor does not anticipate any
claims arising from this provision of the Plan. If you object to the rejection of your contract or
lease, you must file and serve your objection to the Plan within the deadline set forth herein.

5.12 Retention of Claims and Causes of Action by the Debtor

        The Debtor on behalf of itself and its estate shall retain any and all claims, rights and/or
causes of action under Chapter 5 of the Bankruptcy Code, any and all claims, rights and/or causes
of action under fraudulent conveyance and fraudulent transfer laws, and any and all claims, rights
and/or causes of action under non-bankruptcy laws vesting in creditors rights to avoid, rescind, or
recover on account of transfers including but not limited to all preference laws and any other causes

                                                 27
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 28 of 34




of action against third parties. All claims, rights, defenses, offsets, recoupments, causes of action,
actions in equity, or otherwise, whether arising under the Bankruptcy Code or federal, state, or
common law, which constitute property of the Estate within the meaning of Section 541 of the
Bankruptcy Code, as well as all claims, rights, defenses, offsets, recoupments, claims for
subordination, and causes of action arising under Chapter 5 of the Bankruptcy Code (including
without limitation Avoidance Actions, Subordination Claims, and Claim Objections) with respect
to the Debtor or his Estate, shall be and hereby are preserved for the benefit of the Reorganized
Debtor, and shall be and hereby are deemed to be part of the Assets which shall vest in the
Reorganized Debtor and which shall be managed for the benefit of holders of Allowed Claims and
Interests as set forth in the Plan. The foregoing includes, but is not limited to, all claims and causes
of action referenced in the Debtor’s bankruptcy schedules, statement of financial affairs, and
disclosure statement as presently existing or as may be amended hereafter. For purposes of
standing to assert and prosecute claims and causes of action, the Reorganized Debtor is the
successor to the Debtor under the Bankruptcy Code.

        Confirmation of the Plan effects no settlement, compromise, waiver, or release of any
claim, cause of action, right of action or claim for relief of the Debtor, his Estate, or the
Reorganized Debtor unless expressly and unambiguously provided for in the Plan or the
Confirmation Order. The non-disclosure or non-discussion of any particular claim, cause of
action, right of action or claim for relief of the Debtor, his Estate or the Reorganized Debtor shall
not be construed as a settlement, compromise, waiver or release of such claim, cause of action,
right of action or claim for relief.

5.13 Effect of Confirmation of the Plan

        The Confirmation Order will be the final determination of the rights of all claimants and
interest holders to participate in the distributions under the Plan, whether or not (a) a proof of claim
or interest is filed, (b) such claim or interest is allowed, or (c) the holder of such claim or interest
has accepted the Plan.

5.14 Discharge of the Debtor

        Upon completion of the Plan, the Debtor shall be discharged from any debt that arose
before confirmation of the Plan, to the extent specified in § 1141(d)(1)(A) of the Code. Upon
discharge, the distributions, rights, and treatment provided for in the Plan shall be in complete
satisfaction, discharge, and release, of Claims, Interests, and Causes of Action of any nature
whatsoever, including any interest accrued on Claims or Interests from and after the Petition Date,
whether know or unknown, against, liabilities of, liens on, obligations of, rights against, and
Interests in, the Debtor of any of his assets or properties, regardless of whether the property has
been distributed or retained per the Plan. The Debtor will not be discharged from any debts as to
any creditors that have timely filed dischargeability complaints and which were deemed non-
dischargeable by order of the Bankruptcy Court. After the Effective Date of the Plan your claims
against the Debtor will be limited to the treatment imposed by the Plan.



                                                  28
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 29 of 34




        Except as expressly provided in the Plan or Confirmation Order, all persons who have held,
hold, or may hold claims or interests that have been released, discharged, or subject to exculpation
under this Plan against the Debtor are permanently enjoined on or after the Effective Date from (i)
commencing or continuing in any matter any action or other proceeding of any kind against the
Debtor, or his assets or property, with respect to any such claim; (ii) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or order with
respect to any such Claim against the Debtor or its property; (iii) creating, perfecting, or enforcing
any encumbrance of any kind against the Debtor or its property with respect to such claim; (iv)
asserting any right of subrogation, setoff, or recoupment of any kind against any obligation due
from the Debtor or its property with respect to any such claim or interest unless such holder has
filed a motion requesting court approval of the right to perform the setoff, subrogation, or
recoupment; and/or (v) commencing or continuing in any manner, any action or other proceeding
of any kind on account of or in connection with or with respect to any such Claims or Interests
released or settled pursuant to the Plan.

5.15 Injunction

        On the Effective Date, except as otherwise provided in the Plan or the Confirmation Order,
all persons shall be deemed to be bound by the terms of the Plan, including holders of claims or
interests not listed on the Debtor’s Schedules but who have notice of the Chapter 11 Case, or listed
on the Schedules as disputed, unliquidated or contingent, who did not file proofs of claim or
interest by the applicable Bar Date, and, to the extent permitted under section 1141(d)(3) of the
Bankruptcy Code, will be prohibited from:

       a)      commencing or continuing any suit, action or other proceeding of any kind or
               nature or employing any process against the Debtor, the estate, the Debtor’s assets,
               the Debtor’s relatives, the Debtor’s affiliates, any direct or indirect successor to the
               Debtor including the Reorganized Debtor, or to interfere with the consummation or
               implementation of this Plan or the distributions to be made hereunder,

       b)      enforcing, levying, attaching, collecting or otherwise recovering by any manner or
               means, directly or indirectly, any judgment, award, decree or order against the
               Debtor, the estate or the Debtor’s assets or any direct or indirect successor in
               interest to the Debtor, or any assets or property of such successor,

       c)      creating, perfecting or otherwise enforcing in any manner, directly or indirectly,
               any lien against the Debtor, the estate or the Debtor’s assets, or any direct or indirect
               successor in interest to the Debtor, or any assets or property of such successor other
               than as contemplated by the Plan,

       d)      except as provided herein, asserting any setoff, right of subrogation or recoupment
               of any kind, directly or indirectly, against any obligation due the Debtor, the estate
               or the Debtor’s assets, or any direct or indirect successor in interest to the Debtor,
               or any assets or property of such successor, and


                                                  29
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 30 of 34




       e)      proceeding in any manner in any place whatsoever that does not conform to or
               comply with the provisions of the Plan and Disclosure Statement.

5.16 Exculpation

        From and after the Effective Date, to the extent permitted under section 1125(e) of the
Bankruptcy Code, Royce Hassell and his professionals, agents and representatives shall neither
have nor incur any liability to any Person for any act taken or omitted to be taken in connection
with the Chapter 11 Case, including the formulation, preparation, dissemination, implementation,
confirmation or approval of the Plan and Disclosure Statement; provided, however, that the
foregoing provisions (a) shall not affect the liability of any person that otherwise would result from
any such act or omission to the extent that act or omission is determined in a Final Order to have
constituted gross negligence or willful misconduct and (b) shall not abrogate any applicable
disciplinary rules. Any of the foregoing parties in all respects shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under the Plan and Disclosure
Statement.

5.17 Final Decree

        Once the Estate has been fully administered, as provided in Federal Rule of Bankruptcy
Procedure 3022, the Reorganized Debtor or the Debtor shall file a motion with the Court to obtain
a final decree to close the case. Alternatively, the Court may enter such a final decree on its own
motion.

5.18 Modification of the Plan

        The Debtor may modify the Plan at any time before confirmation of the Plan. However,
the Court may require a new disclosure statement and/or re-voting on the Plan. The Debtor may
also seek to modify the Plan at any time after confirmation of the Plan only if (i) the Plan has not
been substantially consummated; and (2) the Court authorizes the proposed modifications after
notice and a hearing.

5.19 Legally Binding Effect

        The provisions of this Plan shall bind all Creditors and Interest Holders, whether or not
they accept the Plan. On or after the Effective Date, all holders of Claims shall be precluded and
enjoined from asserting any Claim (i) against the Debtor based on any transaction or other activity
of any kind that occurred prior to the Confirmation Date except as permitted under the Plan and
(ii) any derivative claims, including against third parties asserting alter ego claims, fraudulent
transfer claims or any other type of successor liability.

5.20 Anti-Discrimination Provisions of the Bankruptcy Code

        A Governmental Unit may not deny, revoke, suspend, or refuse to renew a license, permit,
charter, franchise, or other similar grant to, condition such a grant to, or discriminate with respect

                                                 30
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 31 of 34




to such a grant against the Debtor or another person with whom the Debtor has been or are
associated or affiliated solely because of the commencement, continuation, or termination of the
case or because of any provision of the Plan or the legal effect of the Plan, and the Confirmation
Order will constitute an express injunction against any such discriminatory treatment by a
Governmental Unit. A Governmental Unit may not deny, revoke, suspend, or refuse to renew a
license, permit, charter, franchise, or other similar grant to the Debtor based upon any requirement
that the Debtor place a bond or other surety obligation with such governmental unit as a condition
of receipt of such a license, permit, charter, franchise, or other similar grant to the Debtor.

5.21 Conditions Precedent

       This Plan shall not become effective unless and until the following conditions have
occurred or been waived in writing by the Debtor” (i) the Bankruptcy Court shall have entered the
Confirmation Order in a form and substance satisfactory to the Debtor.

5.22 Cramdown

        In the event that any impaired class of Claims does not accept the Plan, the Bankruptcy
Court may still confirm the Plan if, as to each impaired class which has not accepted the Plan, the
Plan does not discriminate unfairly and is "fair and equitable." A plan of reorganization does not
discriminate unfairly within the meaning of the Bankruptcy Code if no class receives more than it
is legally entitled to receive for its claims or equity interests. Per section 1129(b)(2) of the
Bankruptcy Code, the Debtor believes that the Bankruptcy Court will find at the Confirmation
Hearing that the Plan is fair and equitable with respect to, and does not discriminate unfairly
against, any rejecting impaired class of Claims. If necessary, the Debtor will see confirmation
under the Bankruptcy Code section 1129(b) “cramdown” provisions.

5.23 Calculation of Deadlines

       The provisions of Federal Rule of Bankruptcy Procedure 9006 shall govern the calculation
of any dates or deadlines referred to in the Plan.

5.24 Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules are applicable, the
rights and obligations arising under the Plan shall be governed by and construed and enforced in
accordance with, the laws of the State of Texas, without giving effect to any conflicts of law.

5.25 The Absolute Priority Rule

         The “absolute priority rule” is the rule that states that the holder of any claim or interest
that is junior to the claims of an impaired unsecured class of creditors will not receive or retain
under the plan on account of their junior claim or interest any property (in this case, the ownership
of the Debtor) if the unsecured class of creditors oppose the Plan. Pursuant to the liquidation
analysis, the unsecured creditors would receive very little if this bankruptcy proceeding was

                                                 31
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 32 of 34




converted to a Chapter 7 proceeding, but in this Chapter 11 proceeding, they will be receiving a
much larger distribution.

5.26 Conflict

        Except as provided for in the Plan, to the extent there are any inconsistencies between the
Confirmation Order and the Plan, the Confirmation Order controls. Except as provided for in the
Plan, to the extent there are any inconsistencies between the Plan and the Disclosure Statement,
the Plan controls.

5.27 Retention of Jurisdiction by the Court

         The Bankruptcy Court will retain exclusive jurisdiction over the Chapter 11 Case to the
maximum extent provided by law for the following purposes after Confirmation of the Plan: (i) to
determine any and all objections to the allowance of a claim, classification of a claim, or
distribution on account of a claim or interest; (ii) to determine the validity and priority of any lien;
(iii) to determine the allowed amount of any claim; (iv) to hear, determine, and allow any and all
applications for allowances of compensation and reimbursement of expenses payable from the
estate; (v) to determine any and all applications or motions pending before the Court on the
Effective Date or filed after the Effective Date, including but not limited to, any motions for the
rejection, assumption and or assignment of any executory contract or unexpired lease; (vi) to
consider and approve any modification of the Plan, remedy any defect or omission or reconcile
any inconsistency in the Plan, or any order of the Court, including the Confirmation Order or any
transactions or payments contemplated in the Plan; (vii) to consider and act on the compromise or
settlement of any claim or cause of action by or against the Debtor; (viii) to enforce the provisions
of the Plan and Disclosure Statement and to issue orders in aid of the execution and implementation
of the Plan and Confirmation Order; (ix) to hear and determine matters concerning federal or local
taxes; (x) to hear any and all controversies, suits and disputes filed in the Court; (xi) to hear and
enter orders in any adversary proceeding pending before the Court.

                                     ARTICLE VI
                           CLAIMS RESOLUTION PROCEDURES

6.1 Procedures for Resolving and Treating Contested Claims Under The Plan

        The Debtor or Reorganized Debtor may file objections to claims prior to and after the
Effective Date of this Plan. No other party may file objections to claims after the Effective Date
of this Plan except for the Debtor or Reorganized Debtor as stated herein.

        The Debtor or Reorganized Debtor shall have the exclusive right to settle all objections to
claims after the Effective Date. The Debtor or Reorganized Debtor reserve the right to contest and
object to any claim asserted against the Debtor, including, but not limited to, any claim not listed
in the Schedules or listed therein as undisputed, disputed, contingent and/or unliquidated in amount
or listed therein at a lesser amount than asserted in a Proof of Claim. The Debtor or Reorganized
Debtor reserve the right to contest and object to any claim asserted against the Debtor even if it is

                                                  32
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 33 of 34




listed as undisputed in the Schedules. Except as otherwise provided in the Plan, any proof of claim
filed after the Bar Date, is disallowed.

        The Debtor and Reorganized Debtor may reserve (in lieu of) payment for any claim that
they may, in good faith, dispute and with respect to which they have a right to object as provided
herein. The Debtor and Reorganized Debtor through this Plan reserve any and all set-off rights to
any claim. A claimant whose claim is the subject of the objection must file with the Court, and
serve upon the Debtor and Reorganized Debtor, a response to the objection.

         All objections to any claims shall be filed by the Debtor or Reorganized Debtor on the later
of (i) one year after entry of the Confirmation Order, unless otherwise ordered by the Court; (ii) or
90 days after the Court enters and order deeming a late-filed claim timely filed, unless otherwise
ordered by the Court. Failure to file and serve a response within the applicable period required by
the Bankruptcy Code, Bankruptcy Rules or any order of the Bankruptcy Court shall allow the
Bankruptcy Court to enter a default judgment against the non-responding Claimant and thereby
grant the relief requested in the objection.

        If a claim is listed in the Schedules as disputed, unliquidated, or contingent, all claimants
must file a proof of claim in the official claims register in the Chapter 11 Case by the Bar Date or
such claim shall otherwise be forever barred. Moreover, any proofs of claim filed after the Bar
Date shall be deemed disallowed in full and expunged without any action by the Debtor or
Reorganized Debtor, unless the claimant or the Debtor or Reorganized Debtor obtains, after notice
and hearing, an order of the Bankruptcy Court authorizing a late filing. Nothing herein shall affect,
amend or modify any Bar Date in this Chapter 11 Case.

6.2 Disputed Claims

         Notwithstanding any other provision of this Plan, no payment or Distribution shall be made
with respect to any Claim to the extent it is a Disputed Claim unless and until such Disputed Claim
becomes an Allowed Claim; and no payment or Distribution shall be made with respect to a Claim
other than an Allowed Claim. If a Disputed Claim later becomes an Allowed Claim in whole or
in part, the Reorganized Debtor shall make the Distributions required by the provisions of this Plan
to be made in respect to the Allowed portion of such Claim, as and when, and in the installments,
if any, required by such provisions; provided that, if and to the extent that such provisions would
have required an earlier Distribution or Distributions had such Claim been Allowed earlier, each
Distribution that would have been made earlier shall be made as soon as reasonably practicable
after such Claim becomes an Allowed Claim.

        The Reorganized Debtor shall make no Distributions upon a Claim held by a Claimant
against whom the Debtor or Reorganized Debtor asserts any Avoidance Action until resolution of
the Avoidance Action by settlement or judgment or as otherwise provided by Bankruptcy Court
order.

6.3 Undeliverable Distributions

        Distributions to holders of Allowed Claims will be made to the address of each such holder
as set forth on the proof of claims filed by these holders of Allowed Claims or as set forth in the
                                                 33
       Case 19-30694 Document 43 Filed in TXSB on 06/04/19 Page 34 of 34




Schedules if no proof of claim was filed, unless Debtor or Reorganized Debtor received written
notification of a change in address. If the holder's Distribution is returned undeliverable, the Debtor
or Reorganized Debtor will file a notice of undeliverable Distribution with the Bankruptcy Court
within thirty (30) days of the returned Distribution. All claims for undeliverable Distributions must
be made no later than forty-five (45) days from the date of the filing of the notice, and after such
date, the claim for which the unclaimed Distribution was made will be disallowed and the
unclaimed Distribution will be distributed pro rata to holders of Allowed Claims.

       Checks issued with respect to Distributions for Allowed Claims will be null and void if not
negotiated within 180 days after the date of issuance. Any unnegotiated check shall be deemed an
undeliverable Distribution on the 181st day after the date of issuance if the check has not been
negotiated and the procedures relating to an undeliverable Distribution shall apply and if such
Distribution is not claimed in accordance with such procedures, the underlying Claim shall be
disallowed and the unclaimed Distribution will be distributed pro rata to holders of Allowed
Claims.

                     CONCLUSION AND CONFIRMATION REQUEST

        Royce Hassell believes that the Plan is in the best interests of all holders of Claims and
Interests and urges all holders of Impaired Claims against the Debtor to vote to accept the Plan and
to evidence such acceptance by returning their ballots in accordance with the instructions
accompanying this document. Royce Hassell respectfully requests confirmation of this Plan
pursuant to Section 1129 of the Bankruptcy Code.

Dated: June 4, 2019.                                   Respectfully submitted,

                                                       ROYCE J. HASSELL

                                                       By: /s/ Royce J. Hassell
                                                                Royce J. Hassell
                                                                Debtor-In-Possession




                                                  34
